Citation Nr: 1112874	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from September 23, 1983 to November 8, 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The appellant's acquired psychiatric disorder existed prior to his period of ACDUTRA from September 23, 1983 to November 8, 1983.  

2.  The appellant's preexisting acquired psychiatric disorder did not permanently increase in severity during his active duty service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's December 2004 letter to the appellant advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letter informed the appellant of what evidence was required to substantiate his claim for service connection, and notified the appellant of his and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the appellant was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection, and any questions as to the appropriate disability rating or effective date to be assigned are moot.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.    

The duty to assist the appellant has also been satisfied in this case.  The RO has obtained the appellant's service treatment and service personnel records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the appellant for the appropriate VA examination to consider the etiology of his current acquired psychiatric disorder.  Specifically, the February 2010 VA psychiatric examination was performed by a VA examiner that had reviewed the appellant's claims file, reviewed the appellant's psychiatric history with him, examined the appellant, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In September 2009, the Board remanded this matter to the RO for additional evidentiary development, including obtaining the appellant's service personnel records and scheduling him for an examination to consider the etiology of his current acquired psychiatric disorder.  The RO subsequently obtained the appellant's service personnel file, and also scheduled him for a VA psychiatric examination in February 2010.  Accordingly, the directives of the Board's September 2009 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Historically, the appellant served on ACDUTRA in the Air Force Reserves from September 23, 1983 to November 8, 1983.  This is his only period of service.  A March 1983 pre-enlistment examination noted essentially normal findings throughout.  On a March 1983 medical history report, the appellant noted having a history of frequent trouble sleeping and depression or excessive worry.  The report stated that he worried about having no job and having too many unpaid bills.
A November 1983 treatment report noted that the appellant was there to receive clearance for an administrative separation.  The report noted that the appellant had been down, depressed and unhappy both during and before his military service.  On a November 1983 medical history report, the appellant reported a history of frequent trouble sleeping and depression or excessive worry.

A review of his service personnel records revealed that the appellant was discharged from the service based upon his failure to adapt to the military environment, his reluctance to make the effort necessary to meet Air Force standards of conduct and duty performance, and his lack of self discipline.  An October 10, 1983 report noted that the appellant had failed his attitude and adaptability rating for the second week of training.  The report noted that he was withdrawn from his flight, failed to display teamwork, and could not handle simple stress.  The report also indicated that the appellant was counseled and understood that he must make a drastic change in his attitude.  An October 11, 1983 report noted that the appellant was counseled for his attitude and adaptability.  The report noted that the appellant was very immature, made intolerable jokes, and that he stated that he likes to play games.  An October 17, 1983 report noted that the appellant had not carried his weight and had not performed as expected on numerous occasions, and that his joking around indicated that his mind was someplace else besides his training.  An October 27, 1983 report noted that the appellant had received an unsatisfactory grade for the fourth week of training in the area of attitude and adaptability.  The report noted that the appellant selectively choose which regulations, orders or instructions he would comply with, and that he exhibited a total lack of self discipline and a poor attitude.  Subsequent reports noted continuing unsatisfactory performance, and that the appellant was recommended for discharge.  A review of his report of separation, Form DD 214, revealed that he received an entry level separation.  

Following his discharge from the service, an August 1986 private hospitalization report noted that the appellant was brought in by police because he was paranoid, delusional, and verbally aggressive towards his mother and neighbors.  The report noted that the appellant had previously been hospitalized in the summer of 1985 for hearing voices and feeling depressed.  Subsequent records revealed ongoing psychiatric treatment.  An April 1991 private hospitalization report noted discharge diagnoses of cocaine abuse, episodic, and schizophrenia, residual, chronic.  The same diagnoses were reported in an April 1993 private hospitalization report.  A March 2003 private treatment report noted the appellant's history of hearing voices beginning around the age of nine.  He also reported that he was sexually molested by his stepfather from ages five to nine, and that he felt depressed and lonely as a child.  The physician noted that the appellant had a long history of auditory hallucinations of a paranoid nature, which commanded him to act violently or defensively aggressive.  The report concluded with a diagnosis of schizoaffective disorder, bipolar type, and polysubstance dependence, sustained full remission.  

In February 2010, a VA psychiatric examination was conducted.  The VA examiner noted that the appellant's claims folder had been reviewed, and the report included an extensive history of the appellant's psychiatric disorder, both from the appellant directly and from his psychiatric treatment records.  The report noted the appellant's history of hearing voices at age nine or 10, starting to drink alcohol when he was nine, starting to use marijuana at age 13 or 14, and being sexual abused by his stepfather.  The VA examiner noted that no testing was completed as this assessment did not revolve around the question of diagnosis, but of causation.  Following a mental status examination, the report concluded with diagnoses of schizoaffective disorder, bipolar type, chronic, severe, likely to have breakthrough psychosis when stressed, and substance abuse in remission.  The VA examiner opined that the appellant "more likely than not" had significant mental health issues with depression, the prodromal phase of schizoaffective disorder, and active psychosis (hearing voices), prior to his military service.  In support this opinion, the VA examiner noted that there was strong suggestion that the appellant decompensated prior to going into the service, including his having problems from childhood on, such as hearing voices.  The VA examiner further opined that it was "unlikely" that the appellant's military service produced any significant or longstanding aggravation to his mental health condition.  In support of this opinion, the VA examiner noted that the appellant's time in the service was brief, and that his activities following military service, including resumption of alcohol and drug use, and his becoming involved in gangs and violence, played a more significant role in the exacerbation of his mental illness.  The VA examiner also noted that the expected course of the illness without treatment, even without these factors, is of continued decline and increased dysfunction.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  

The statutory definition of "veteran" makes a clear distinction between those who served on active duty and those who served only on ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Although service on active duty, alone, is sufficient to meet the statutory definition of "veteran," service on ACDUTRA, without more, will not suffice to give one veteran status.  38 U.S.C.A. §§ 101(24) (A), (B).  An individual who served only on ACDUTRA will be considered a "veteran" only if that individual suffers "from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(B).  Because of this distinction, an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits.  Paulson, 7 Vet. App. at 470; see also Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  If this is not achieved, presumptive periods will not apply to that period of ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Initially, the Board finds that the appellant's psychiatric disorder preexisted his period of ACDUTRA service.  Although the pre-enlistment examination noted normal findings, the presumption of soundness does not apply in this case.  Id.; see also 38 U.S.C.A. § 1111 (West 2002).  The evidence on the medical history of the pre-enlistment examination, his service personnel records, as well as the appellant's statements to examiners as to the symptoms he experienced prior to his period of ACDUTRA, and the VA examiner's finding that it was "more likely than not" that the appellant had significant mental health issues with depression, the prodromal phase of schizoaffective disorder, and active psychosis prior to ACDUTRA, establish that the appellant's psychiatric disorder preexisted his period of ACDUTRA.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the presumption of aggravation is not applicable.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); see also 38 U.S.C.A. § 1153 (West 2002).  In a claim for aggravation of a preexisting disorder during ACDUTRA, the appellant must show direct evidence of both a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

The evidence does not show that the appellant's preexisting psychiatric disorder underwent a worsening in severity during service.  Although the appellant was administratively separated from service, there are no records of any psychiatric treatment having been sought or provided.  While a November 1983 inservice treatment report noted his feeling down, depressed, and unhappy since entering the service, he also noted that he felt down, depressed, and unhappy before his military service; no psychiatric treatment or diagnosis was indicated.  Moreover, the appellant had reported a history of frequent trouble sleeping and depression or excessive worry on his March 1983 pre-enlistment medical history report, as well as on his discharge medical history report in November 1983.  Thus, there is no objective evidence of a psychiatric disorder worsening during service.

For his part, the appellant contends that his disorder developed during his military service.  The appellant's statements are not competent evidence sufficient to diagnose a psychiatric disorder, or the etiology of any such condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, he has not offered any details relating to inservice manifestations of his psychiatric disorder.  In effect, the appellant's contentions rely solely on his having been administratively separated from the service.  On this point, the appellant's service personnel records noted that he was recommended for an early separation from the service based upon his failure to adapt to the military environment, his reluctance to make the effort necessary to meet Air Force standards of conduct and self discipline, and his lack of self discipline.  No reference to an acquired psychiatric disorder was made, and none of these general areas of performance deficiencies equate to a discharge based on a psychiatric disorder.  While the appellant's representative cites to a notation in the service personnel record that the appellant could not handle simple stress, this does not establish an inservice incurrence or aggravation of a psychiatric disorder.

The most probative evidence of record is the February 2010 VA examiner's opinion that it was "unlikely" that the appellant's psychiatric disorder was aggravated during his military service.  Specifically, the VA examiner opined that it was "unlikely [that the appellant's military service] produced any significant or longstanding aggravation to his mental health condition."  In support of this opinion, the VA examiner noted that the appellant's time in the service was brief, and that his activities following military service, including resumption of alcohol and drug use, and his becoming involved in gangs and violence, played a more significant role in the exacerbation of his mental illness.  The VA examiner further noted that the expected course of the illness without treatment, even without these factors, is of continued decline and increased dysfunction.

The evidence does not indicate that the appellant's psychiatric disorder experienced a worsening of his preexisting psychiatric disorder during his period of ACDUTRA, service connection for an acquired psychiatric disorder must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


